 
 
II 
110th CONGRESS 1st Session 
S. 1080 
IN THE SENATE OF THE UNITED STATES 
 
April 10, 2007 
Mr. Baucus (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs 
 
A BILL 
To develop a program to acquire interests in land from eligible individuals within the Crow Reservation in the State of Montana, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Crow Tribe Land Restoration Act. 
2.PurposeThe purpose of this Act is to authorize the Secretary of the Interior— 
(1)to develop a program to acquire land and interests in land from eligible individuals within the Crow Reservation in the State of Montana; 
(2)to hold in trust the land, and interests in land, described in paragraph (1) for the benefit of the Crow Tribe of the State of Montana; 
(3)to allow the Tribe to assume management of the land and interests in land; and 
(4)to end the continuing fractionation of land on the Reservation. 
3.DefinitionsIn this Act: 
(1)CostThe term cost means the cost of a direct loan, within the meaning of section 502(5)(B) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(B)). 
(2)Eligible individualThe term eligible individual means an individual that owns land, or an interest in land, within the Reservation. 
(3)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(4)Loan obligationThe term loan obligation has the meaning given the term direct loan obligation in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(5)ReservationThe term Reservation means the Crow Reservation in the State of Montana. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)TribeThe term Tribe means the Crow Tribe of the State of Montana. 
4.Acquisition of land within Reservation 
(a)Purchasing program 
(1)EstablishmentAs soon as practicable after the date of enactment of this Act, the Secretary shall establish a loan program to assist the Tribe in purchasing from eligible individuals land, and interests in land, within the Reservation. 
(2)Requirements 
(A)Voluntary saleA sale of land to the Tribe under the purchasing program shall be voluntary. 
(B)Reasonable purchase priceTo receive funds under the purchasing program, the Tribe shall offer to an eligible individual in consideration for land, or an interest in land, within the Reservation an amount equal to the reasonable purchase price of the land, or interest in land, of the eligible individual, as determined in accordance with subsection (b). 
(3)Notification to eligible individuals 
(A)In generalAs soon as practicable after the date on which the purchasing program is established, the Tribe shall provide to each eligible individual a notification with respect to the program, including any guidelines issued by the Secretary relating to the program. 
(B)Contact with eligible individualsNotwithstanding any other provision of law, an eligible individual may be contacted directly with respect to the purchasing program by— 
(i)the Tribe, or a representative of the Tribe; or 
(ii)the Secretary, or a representative of the Secretary. 
(b)Reasonable purchase price 
(1)GuidelinesAs soon as practicable after the date of enactment of this Act, the Secretary shall establish guidelines under which the reasonable purchase price of land, or an interest in land, of an eligible individual shall be determined. 
(2)ConsiderationIn establishing guidelines under paragraph (1), the Secretary may take into consideration— 
(A)current average annual earnings obtained from the land, and the extent of fractionated ownership interests in land, of eligible individuals; and 
(B)any other factor the Secretary considers to be appropriate. 
(c)Acceptance of offerOn acceptance by an eligible individual of an offer of the Tribe under this section— 
(1)the Tribe shall pay to the eligible individual the reasonable purchase price of the land, or interest in land, of the eligible individual, as determined in accordance with subsection (b); and 
(2)title to the land, or interest in land, acquired from the eligible individual shall be conveyed to the United States, to be held in trust by the Secretary for the benefit of the Tribe. 
(d)Judicial reviewThe terms and amount of any offer of the Tribe to purchase land, or an interest in land, of an eligible individual under this section shall not be subject to judicial review. 
5.Purchasing program funding 
(a)Loan obligations by Secretary 
(1)Issuance 
(A)In generalTo the extent approved in annual appropriations Acts, the Secretary may enter into 1 or more loan obligations with the Tribe as the Secretary determines to be necessary to fund the purchasing program established under section 4(a)(1). 
(B)RequirementsAny loan issued under subparagraph (A) shall be subject to such terms and conditions as the Secretary determines to be appropriate. 
(C)CostThe Secretary shall establish terms and conditions of loans under this paragraph that will result in a budget cost of zero for each loan, to the maximum extent practicable. 
(2)TermA loan issued under paragraph (1) shall be repaid not later than 40 years after the date of issuance of the loan. 
(3)InterestA loan issued under paragraph (1) shall bear interest at a rate to be determined by the Secretary, in consultation with the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities. 
(4)Limitations 
(A)Total amountOn any date, the total amount of obligations issued under paragraph (1) shall not exceed $380,000,000. 
(B)TimingThe Secretary shall not issue any loan under this section after September 30, 2012. 
(b)Repayment of obligations 
(1)In generalThe Tribe shall use the revenues from any land purchased by the Tribe under this Act to repay the Secretary the amount of any obligation, including interest on such an obligation, issued under subsection (a). 
(2)Reasonable prospect of repaymentThe Secretary shall ensure, to the maximum extent practicable, that projected revenues described in paragraph (1) provide reasonable prospect of repayment of the amount of obligations issued under subsection (a). 
6.Donation of land 
(a)In generalSubject to subsection (b), the Secretary may accept from any eligible individual a donation of land or an interest in land within the Reservation. 
(b)Conditions 
(1)Title held in trustThe Secretary shall hold in trust for the benefit of the Tribe the title to any land or interest in land acquired by the Secretary under subsection (a). 
(2)Designation of place of honorThe Tribe shall designate on the Reservation a place of honor, as the Tribe determines to be appropriate, at which the name of any eligible individual that donates land to the Secretary under subsection (a) shall be displayed in perpetuity, in recognition of the donation. 
7.Land management 
(a)Tribal responsibilityLand, and interests in land, held in trust by the Secretary for the benefit of the Tribe under this Act shall be managed by the Tribe in accordance with a land management program to be developed and implemented by the Tribe to achieve repayment of each applicable loan obligation under section 5. 
(b)Limitation of trust responsibilityThe trust responsibility of the Secretary with respect to land and interests in land described in subsection (a) shall be limited to— 
(1)ensuring that the land and interests in land are not subject to alienation; and 
(2)enabling the Tribe to exercise jurisdiction over the land and interests in land. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2007 and each fiscal year thereafter, to remain available until expended. 
 
